Citation Nr: 0505795	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  04-09 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


FINDINGS OF FACT

1.  The veteran's right ear hearing acuity is not considered 
a disability for VA purposes.

2.  Left ear hearing loss disability was not shown in service 
or within a year of discharge from service, and the objective 
medical evidence fails to establish a nexus or link between 
any current hearing loss and any incident of his active 
service.

3.  Tinnitus was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between any current 
hearing loss and any incident of his active service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.385 (2004).

2.  Left ear hearing loss disability was not incurred in or 
aggravated by the veteran's active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002);  38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in May 2003 and March 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The May 2003 VCAA notice letter was 
sent to the veteran prior to the July 2003 rating decision.  
Because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini II.  The Board 
further notes that a second VCAA letter was sent to the 
veteran in March 2004.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained and that the 
veteran has been provided a VA medical examination.  The 
veteran's private medical records have also been obtained.  
Additionally, the veteran has submitted private medical 
records.  The veteran has testified at a hearing before the 
undersigned Veterans Law Judge.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  In a May 2003 
letter, it was indicated that the veteran had nothing further 
to submit.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and sensorineural hearing loss 
or tinnitus becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in, or 
aggravated by, service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

History/Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  At the January 2005 video conference 
hearing the veteran stated that he had not had hearing loss 
or tinnitus prior to service.  He testified that he began 
having tinnitus during service.  He asserted that during 
service he wore headsets for 8 hours at a time listening to 
intercepted communications.  He testified that periodically 
there would be loud blasts of noise over his headset.  The 
sounds were so loud that he had to yank off his headphones.  
He also reported the acoustic trauma of traveling in C130 
planes.  He maintains that the in-service acoustic trauma 
caused his current hearing loss and tinnitus.  The record 
shows that the veteran served in the United States Air Force 
as an administrative helper.

On entry to service in August 1961 the veteran was noted to 
have 15/15 (normal) hearing in both ears.  The service 
records reflect no complaint, diagnosis or treatment for 
defective hearing.  At separation in August 1965, audiometric 
examination of the veteran's hearing showed right ear pure 
tone thresholds of 10, 0, -5, -5, -5, and 5 decibels at 500, 
1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  
Audiometric evaluation in the left ear revealed pure tone 
thresholds of 5, -5, -5, 0, 15, and 15 decibels at 500, 
1,000, 2,000, 3,000, 4,000 and 6,000 decibels Hertz, 
respectively.  

A November 1996 private audiometric examination report does 
not indicate that the veteran met the criteria for hearing 
loss "disability" as recognized by VA.  A February 2003 
private audiometric examination revealed that the veteran had 
left ear hearing loss disability and normal right ear hearing 
for VA purposes.  See 38 C.F.R. § 3.385.

The veteran was provided a VA audiological examination in 
June 2003.  The veteran reported decreased hearing, 
especially in the left ear.  The veteran asserted that he had 
been exposed to high-pitched noises periodically as he 
monitored speech and tones through headphones during military 
service.  The veteran did not report exposure to artillery or 
heavy equipment machinery.  The veteran reported constant 
tinnitus in the left ear.  Examination revealed that the 
veteran had right ear pure tone thresholds of 0, 5, 5, 15, 
and 25 decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Audiometric evaluation in the left ear 
revealed pure tone thresholds of 10, 30, 45, 60, and 65 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition ability was 100 percent in 
the right ear and 92 percent in the left ear.  The examiner 
stated that the veteran had mild to moderate high frequency 
loss in the right ear, and mild sloping to severe 
sensorineural hearing loss in the left ear.  The examiner 
stated that the veteran's description of noise exposure was 
not significant for noise induced hearing loss.  It was the 
examiner's opinion that the veteran did not develop hearing 
loss or tinnitus as a result of military service.

The veteran's own opinion that he has bilateral hearing loss 
and tinnitus due to service is not competent evidence, as he 
is a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).

The medical evidence does not show that the veteran has ever 
had right ear hearing loss disability as defined by VA.  The 
veteran's right ear pure tone thresholds have not been shown 
to be 40 decibels or higher at any of the specified 
frequencies, he has not been shown to have pure tone 
thresholds of 26 or higher at three of the specified 
frequencies, and he has not been shown to have a right ear 
word recognition score below 94 percent.  See 38 C.F.R. 
§ 3.385.  Since the veteran does not have right ear hearing 
loss disability as defined by VA, service connection for 
right ear hearing loss disability must be denied. 

The Board further notes that there is no medical evidence 
relating the veteran's current left ear hearing loss 
disability and tinnitus to service, and there is medical 
evidence indicating that the left ear hearing loss disability 
and tinnitus are not related to service.  

As the preponderance of the evidence is against the claims, 
service connection for right and left ear hearing loss 
disability, and tinnitus is denied.


ORDER

Service connection for right ear hearing loss disability is 
denied.

Service connection for left ear hearing loss disability is 
denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


